Citation Nr: 0433543	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  01-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
undifferentiated schizophrenia.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to July 1983 and from February 15, 1991, to May 17, 
1991.  Service records show the veteran served in support of 
Operation Desert Shield/Desert Storm, but that he had no 
foreign service during this period.  Service Department 
correspondence dated June 15, 1992, shows the veteran was 
ordered to active duty for a period of time from June 22, 
1992, to September 25, 1992; however, this period of service 
has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his service connection claims by 
correspondence dated in April 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that his schizophrenia was 
either onset or aggravated by active service and that he has 
a chronic headache disorder as a result of chemical exposure 
during a period of active service.  In statements in support 
of the claim and personal hearing testimony the veteran's 
spouse described changes in his demeanor after he returned 
from active duty.  Additional statements in support of the 
claim were also submitted in August and September 2001 from 
persons professing knowledge of the veteran's chemical 
exposure and headache complaints during active service.  
Medical records show the veteran was treated for headaches in 
November 1993 and that a diagnosis of schizophrenia was 
provided in December 1996.  A March 1997 private medical 
report also noted the veteran had a history of a head injury.  
It was noted he had been unconscious for one to two hours 
after being cut in the face by a chain saw approximately 2 
years earlier.  

Although Service Department correspondence dated June 15, 
1992, shows the veteran was ordered to active duty for a 
period of time from June 22, 1992, to September 25, 1992, 
this period of service has not been verified.  The Board 
notes that the veteran testified that he had been treated at 
a Lake City VA medical facility in 1991, but that the RO has 
only requested the records of that facility from November 
1993.  In addition, as the veteran's specific claims have not 
been addressed by VA examination, the Board finds further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to verify the 
veteran's period of active service from 
June 22, 1992, to September 25, 1992.  If 
active service is verified, appropriate 
action should be undertaken to verify the 
veteran's duties and possible chemical 
exposure during that period of service.

2.  The RO should obtain all pertinent VA 
medical records for treatment in 1991 at 
the Lake City VA medical facility.

3.  After completion of the above, the 
veteran should be scheduled for 
appropriate examinations for opinions as 
to the following questions:

?	Is it as likely as not that the 
veteran's schizophrenia was 
manifested in or aggravated by 
active service or was manifest to a 
degree of 10 percent or more within 
one year of active service?
?	If the schizophrenia was not 
manifested in service or within one 
year of service, when did the 
veteran develop an active psychosis? 
and 
?	Is it as likely as not that he has a 
chronic headache disorder as a 
result of active service, to include 
due to chemical exposure?

The claims folder must be available to, 
and reviewed by, the examiner(s).  The RO 
must set forth for the examiner(s) each 
period of active service for the veteran.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


